DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 30 June 2022, the amendments to the claims have been entered into the application.  By this amendment, claim 8 has been cancelled, no claims have been added, and claims 1, 4, 6-7, 94-95, & 104-108 are currently pending in the application.  The previous rejections have been overcome by the amendments and are hereby withdrawn, however, after additional search and/or consideration, the following rejections are presented to address the new claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 4, 6-7, 94-95, and 104-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2007/0105471 by Wang et al (Wang) in view of U.S. Patent 5,185,195 issued to Harpell et al (Harpell), and further in view of U.S. Pre-Grant Publication 2006/0248623 by Miller (Miller).
Regarding claim 1, Wang discloses a system of ballistic-resistant panels, comprising: a first ballistic-resistant panel formed from a plurality of anti-ballistic sheets, said first ballistic-resistant panel having opposing first ballistic-resistant panel front and back surfaces (See at least Paragraph 0040); a second ballistic-resistant panel formed from a plurality of anti-ballistic sheets, said second ballistic-resistant panel having opposing second ballistic-resistant panel front and back surfaces (See at least Paragraph 0040); and that the panels are connected by fasteners.
Wang does not mention the specific types of fasteners to be utilized or their respective locations on the panels, but does state that suitable mechanical fasteners can be used to attach the layers of the armor assembly together.
Harpell, a related prior art reference, discloses a plurality of first fasteners coupled to said first ballistic-resistant panel proximate a first ballistic-resistant panel perimeter, at least one said first fastener coupled proximate an upper portion of said first ballistic resistant panel perimeter and at least one said first fastener coupled proximate a lower portion of said first ballistic resistant panel perimeter; and a plurality of second fasteners coupled to said second ballistic-resistant panel proximate a second ballistic-resistant panel perimeter, at least one said second fastener coupled proximate an upper portion of said second ballistic resistant panel perimeter and at least one said second fastener coupled proximate a lower portion of said second ballistic resistant panel perimeter; wherein a first ballistic-resistant panel inner portion and a second ballistic-resistant panel inner portion are void of corresponding said first and second fasteners: wherein in said fixed adjacent relation, said first and second ballistic-resistant panels are precluded from (i) axial movement away from one another, (ii) lateral movement in relation to one another, and (iii) vertical movement in relation to one another upon subjection to one or more ballistic threats (See Figures, clearly illustrated, and See at least Col. 4 Line 52-Col. 5 Line 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Wang with the noted teachings of Harpell.  The suggestion/ motivation for doing so would have been to provide fasteners on the perimeter of the assembly to prevent the layers from separating and misalignment as taught by Harpell.
Wang as modified by Harpell does not specifically disclose the types of fasteners for releasable connection.
Miller, a related prior art reference, discloses said second fasteners configured to releasably engage with said first fasteners to fasten said second ballistic-resistant panel front surface to said first ballistic-resistant panel back surface in fixed adjacent relation to provide releasably engaged ballistic-resistant panels (See at least Paragraphs 0020-0022, snaps would allow the layers to be releasably engaged).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Wang as combined with the noted teachings of Harpell above with the noted teachings of Miller.  The suggestion/ motivation for doing so would have been to utilized appropriate fasteners as suggested by Wang and Harpell to join the panels/layers with a reasonable expectation of success.
Regarding claim 4, Wang further discloses wherein each said anti-ballistic sheet comprises a plurality of fibers bonded by a resin (See at least Paragraphs 0035 and 0041).
Regarding claim 6, Miller further discloses a plurality of said first fasteners coupled to said first ballistic- resistant panel back surface and a plurality of said second fasteners coupled to said second ballistic-resistant panel front surface (See Figures, clearly illustrated).
Regarding claim 7, Miller further discloses wherein said first fasteners are coupled to said first ballistic-resistant panel back surface in spaced apart relation proximate a first ballistic-resistant panel perimeter, and said second fasteners are coupled to said second ballistic-resistant panel front surface in spaced apart relation proximate a second ballistic-resistant panel perimeter (See Figures, clearly illustrated).
Regarding claim 94, Wang further discloses wherein said anti-ballistic sheets are formed from a material selected from the group consisting of: fiberglass, aramid fibers, para-aramid fibers, meta-aramid fibers, polyolefins, and thermoplastic polyethylenes (See at least Paragraph 0015). 
Regarding claim 95, Wang further discloses wherein said anti-ballistic sheets comprise ultra-high-molecular-weight polyethylenes (See at least Paragraph 0015).
Regarding claim 104, Wang further discloses wherein said first and second ballistic-resistant panels are configured for disposition within a garment to provide a ballistic-resistant garment (See at least Paragraphs 0034 and 0041).
Regarding claim 105, Wang further discloses wherein said first and second ballistic-resistant panels are configured for disposition within a pocket of said garment (See at least Paragraphs 0034 and 0041).
Regarding claim 106, Wang further discloses wherein said first and second ballistic-resistant panels dispose within a garment to provide a ballistic-resistant garment (See at least Paragraphs 0034 and 0041).
Regarding claim 107, Wang further discloses wherein said first and second ballistic-resistant panels dispose within a pocket of said garment (See at least Paragraphs 0034 and 0041).
Regarding claim 108, Wang further discloses wherein: said first ballistic-resistant panel formed from a plurality of fully adjacently bonded anti-ballistic sheets; and said second ballistic-resistant panel formed from a plurality of fully adjacently bonded anti-ballistic sheets (See at least Paragraphs 0034 and 0041).
Regarding claim 109, Wang as modified by Harpell and Miller discloses a releasably engagable system of ballistic-resistant panels, comprising: a first ballistic-resistant panel formed from a plurality of anti-ballistic sheets, said first ballistic-resistant panel having opposing first ballistic-resistant panel front and back surfaces; a second ballistic-resistant panel formed from a plurality of anti-ballistic sheets, said second ballistic-resistant panel having opposing second ballistic-resistant panel front and back surfaces; wherein said first and second ballistic-resistant panels are configured for disposition within a pocket of a garment to provide a ballistic-resistant garment; a plurality of first fasteners coupled to said first ballistic-resistant panel proximate a first ballistic-resistant panel perimeter, at least one said first fastener coupled proximate an upper portion of said first ballistic resistant panel perimeter and at least one said first fastener coupled proximate a lower portion of said first ballistic resistant panel perimeter; and a plurality of second fasteners coupled to said second ballistic-resistant panel proximate a second ballistic-resistant panel perimeter, at least one said second fastener coupled proximate an upper portion of said second ballistic resistant panel perimeter and at least one said second fastener coupled proximate a lower portion of said second ballistic resistant panel perimeter; wherein a first ballistic-resistant panel inner portion and a second ballistic-resistant panel inner portion are void of corresponding said first and second fasteners; and wherein said second fasteners [[is]] are configured to releasably engage with said first fasteners to fasten said second ballistic-resistant panel front surface to said first ballistic- resistant panel back surface in fixed adjacent relation to provide releasably engaged ballistic- resistant panels (All aspects previously addressed, see rejections provided above).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641